Citation Nr: 1426494	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for recurrent sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1974 to July 1977, and from February 1979 to February 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, determined that new and material evidence had been received to reopen service connection for recurrent sinusitis with headaches and denied the claim on the merits.  In July 2009, the Veteran informed VA that he had moved to Arkansas.  The Veteran's records were subsequently transferred to the RO in North Little Rock, Arkansas.  In March 2012, the Board, in pertinent part, determined that new and material evidence had been received to reopen service connection for recurrent sinusitis with headaches and remanded the issue to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

Recurrent sinusitis with headaches began during active service.  


CONCLUSION OF LAW

Recurrent sinusitis to include headaches was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for recurrent sinusitis with headaches; therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

Service Connection for Recurrent Sinusitis with Headaches

The Veteran asserts that service connection for recurrent sinusitis with headaches is warranted because the claimed disability began during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimed disorder of sinusitis with headaches is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" in service and "continuous" post-service symptoms, and presumptive provisions manifesting to 10 percent within one year of service, are not for application.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether sinusitis began during service.  The evidence supporting a finding of in-service onset of sinusitis includes a May 1987 treatment entry that conveys that the Veteran exhibited sinus tenderness and head congestion.  An assessment of an upper respiratory infection was advanced.  A December 1993 treatment record notes that the Veteran had "sinus" allergies.  The report of the December 1995 physical examination for service retirement states that the Veteran was found to exhibit "chronic sinus congestion/[headaches]."  No specific sinus disorder was diagnosed.  The Veteran separated from active service in February 1996.  

Recurrent sinusitis with headaches was diagnosed and treated following service separation.  An April 1998 United States Postal Service (USPS) treatment record notes that the Veteran presented a history of a recurrent "sinus problem."  VA clinical documentation dated between October 2000 and June 2013 reflects on-going treatment for recurrent sinusitis with headaches.  

The evidence weighing against a finding of in-service onset or incurrence of sinusitis includes the report of an October 2012 VA sinus examination, which states that the Veteran had "a documented case of acute sinusitis in 1997."  The examining VA physician's assistant stated that the Veteran did "not have documentation to indicate by CT scan or nasal endoscopy a history of chronic sinusitis" and "these complaints also began after his military service."  With regard to the probative value of the October 2012 VA examiner's opinion, the VA examiner did not indicate a thorough review of the history.  For example, the VA examiner did not discuss the significant of a physician's findings of "chronic sinus congestion/[headaches]" at the December 1995 physical examination for service retirement; therefore, the omission of such discussion renders the October 2012 VA sinus examination report to be of little probative value.  
 
Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran exhibited recurrent sinus symptoms including sinusitis, sinus congestion, and associated headaches during active service, soon after service separation, and until the present time.  His sinus symptomatology required on-going VA treatment.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that recurrent sinusitis with headaches were incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  


ORDER

Service connection for recurrent sinusitis with headaches is granted.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


